Citation Nr: 9931555	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-13 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his counselor


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1967 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the RO 
that denied a claim of entitlement to an increased rating for 
PTSD in excess of 10 percent.  In the veteran's notice of 
disagreement, received in March 1997, the veteran's 
representative specifically stated that the veteran was in 
disagreement with the May 1996 rating decision.  The veteran 
and his counselor testified at a hearing at the RO in 
May 1997.  In September 1997, the hearing officer increased 
the veteran's rating for PTSD from 10 to 30 percent.  By 
rating action in February 1999, the RO increased the rating 
to 50 percent.  The RO also granted a temporary total 
evaluation (100 percent) from October 15, to December 31, 
1998, based on a period of hospitalization.  See 38 C.F.R. 
§ 4.29.  The 50 percent rating was thereafter continued.  In 
September 1999, the veteran indicated that he no longer 
wanted a hearing before a member of the Board.  


FINDING OF FACT

The veteran's PTSD is manifested by severe occupational and 
social impairment; however, he is not virtually isolated in 
the community, his symptoms do not result in profound retreat 
from mature behavior, and he is not demonstrably unable to 
obtain or retain employment.  He does not experience total 
occupational and social impairment.


CONCLUSION OF LAW

A 70 percent rating for service-connected PTSD is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The schedular criteria by which psychiatric disabilities are 
rated changed after the veteran filed his claim.  (The new 
criteria have been in effect since November 7, 1996.)  See 
61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective Nov. 7, 
1996).  Therefore, adjudication of a claim for a higher 
rating must now include consideration of both the old and the 
new criteria.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
This rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used to assign a rating.  
Id.  (The Board notes that the veteran was advised of the new 
criteria in the March 1997 statement of the case.)

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling.  Under the new schedular criteria, a 
100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  61 Fed. Reg. 52701, 52702 (Oct. 8, 1996) (codified 
at 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999)).  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

The criteria in effect prior to those listed above provide 
for a 100 percent rating when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, or total 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or being 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  A 70 percent 
rating is assignable when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired; psychoneurotic symptoms of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  Id.  A 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired; reliability, flexibility and 
efficiency levels being so reduced as to result in 
considerable industrial impairment.  Id.

Since the Board must consider whether the veteran would 
qualify for a higher evaluation under either set of criteria, 
Karnas, supra, consideration under the old criteria will be 
undertaken first.

Based on a review of the evidence of record, the Board finds 
that the veteran's symptoms warrant a 70 percent rating under 
the old rating criteria.  The medical evidence shows that, in 
October 1995, the veteran's social worker indicated that the 
veteran suffered from intensive recurrent distressing 
recollections of several combat incidents, and from 
irritability, hypervigilance, detachment and estrangement 
from significant others, a restricted affect, and markedly 
diminished interest and participation in significant 
activities.  A November 1995 VA examination report shows that 
chronic, continuous PTSD was diagnosed.  

Correspondence from the veteran's former counselor at the 
Altoona Hospital Community Mental Health Center (Altoona 
MHC), dated in April 1996, indicates that the veteran had 
participated in a Vietnam Veterans Readjustment Counseling 
Program.  The counselor indicated that chronic PTSD symptoms 
predominantly observed included emotional numbing, urges to 
distance himself from intimate relationships including the 
veteran's spouse and children, and flashbacks.  The counselor 
opined that, despite the veteran's varied and persistent 
efforts to contend with traumas and PTSD symptoms, the 
clinical symptoms were chronic and continued to exert 
profound influence upon every aspect of the veteran's life to 
a degree that must be considered debilitating.  

At a hearing at the RO in May 1997, the veteran testified 
that he had problems sleeping at night due to nightmares.  He 
testified that he could be around crowds, but was very 
cautious and leery, and "d[id] not like people period."  He 
stated that he did not have close friends.  He reported 
getting easily agitated.  He had uncontrollable anger and 
poor concentration.  He also had intimacy problems with his 
wife.  He stated that he had had a full-time job at a non-
profit home nursing agency since the previous July.  He 
reported that he had hurt his back in 1983 and was on 
disability for about eight years, but was not receiving 
Social Security benefits.

At an August 1997 VA examination, the veteran reported 
working as a drug and alcohol counselor in a home nursing 
agency.  He gave a history of having made threats to his 
wife, and that they have had several separations.  He stated 
that they did not speak much and, due to conflicting 
schedules, did not see each other often.  He reported that he 
likes to camp out, either by himself or with a friend.  He 
noted that he and his wife do see and enjoy their grandchild 
together.  He tried to help around the house; he did his own 
laundry, and tried to do home repairs from time to time.  
Examination revealed that the veteran presented himself as a 
bitter and alienated individual.  He reported suicidal 
thoughts that came periodically but denied having a plan or 
intention.  He was socially isolated and liked to stay alone 
in the woods.  He had no close friends.  He felt detached 
from others.  He was irritable.  At times, he had thoughts of 
violence and of killing, but held those feelings in and 
denied specific plans or intentions.  A Global Assessment of 
Functioning (GAF) score was 60.  PTSD was diagnosed.  The 
examiner recommended that the veteran resume treatment for 
his PTSD.

VA outpatient treatment reports, dated from October 1997 to 
July 1998, show that the veteran had received outpatient 
individual and group therapy for PTSD.  In July 1998, a VA 
licensed psychologist indicated that the veteran was 
manifesting symptoms of depression, fatigue, increased 
irritability, isolation, and lowered frustration tolerance.  
It was the psychologist's opinion that these symptoms were 
significantly affecting the veteran's work, and if left 
unaddressed, the veteran's symptomatology would worsen.   

At a July 1998 VA examination, it was noted that the veteran 
remained employed as a counselor for a home nursing agency in 
a section that dealt with drug and alcohol rehabilitation.  
The veteran reported that his symptoms, especially depression 
and rage, had increased significantly over the previous year, 
and that he was concerned about his ability to continue to 
control these impulses.  He noted that his reclusiveness had 
increased to the point that he found it extremely difficult 
to do his work.  He reported having taken time off from work 
due to the increase in symptoms and found that he had 
experienced fewer remissions.  It was noted that the 
veteran's social impairment was greater than his occupational 
impairment, and that marital problems had worsened.  The 
veteran felt that his withdrawal from other people caused 
increased disturbance in his interpersonal relationships.  
Examination revealed that the veteran's dress and grooming 
were appropriate and consistent with his age and nature of 
the appointment.  He was alert, oriented in all three 
spheres, and cooperative in all evaluation procedures.  His 
ability to articulate his thoughts was intact.  His speech 
was spontaneous, and the overall quality of his verbal 
response was good.  The veteran was frequently labile, but 
never inappropriately so.  His overall thought processes 
appeared to be affected by the emotional intensity he was 
experiencing.  There were times where his coherence and logic 
would decrease because of the intensity of his emotional 
experience.  The rate and the flow of his thought process 
also appeared to be negatively affected.  The examiner noted 
that the veteran did experience an impairment of his thought 
process and his communication at times secondary to his 
symptoms.  He did not actually have hallucinations, but did 
experience some form of internal auditory events that were 
similar to hallucinations.  He did not seem to be 
experiencing any delusions at the time, but did describe 
frequent episodes of inappropriate behavior, especially when 
he felt enraged.  He would frequently "tell people off" in 
an extreme fashion that terrified them.  He did not 
experience any sort of suicidal ideation, but had frequent 
homicidal ideation.  He had even advanced to the point where 
he had made plans, but thus far had not carried them out.  

The July 1998 VA examiner further noted that, despite the 
above-noted experiences and symptoms, the veteran maintained 
an ability to take care of his own personal hygiene and other 
basic activities of daily living.  Although he was oriented 
in all spheres, he did experience an increasing memory loss.  
The veteran did not appear to engage in any obsessive or 
ritualistic behavior that interfered with his routine 
activities.  The rate and flow of his speech was at times 
interfered with by whatever his internal state produced.  It 
was noted that, on several occasions, the veteran would stop 
in mid-sentence or mid-thought and had to be reminded in 
order to continue with the discussion.  He had very frequent 
panic attacks.  He experienced depression, depressed mood, 
and anxiety on an almost daily basis.  It was the examiner's 
opinion that the veteran experienced a relatively steady 
increase and difficulty with impulse control.  PTSD was 
diagnosed.  The examiner opined that the veteran's overall 
GAF score was 50, which reflected an increase in the 
seriousness of his symptoms.  It was recommended that the 
veteran's increasingly dangerous symptomatology be addressed 
with serious means, and that the veteran consider an 
inpatient stay. 

A VA discharge summary, dated in December 1998, indicates 
that the veteran had been hospitalized in the Center for 
Stress Recovery (CSR) residential treatment program from 
October to December 1998.  When the veteran was admitted in 
October 1998, his symptoms included Vietnam-related intrusive 
thoughts and images, nightmares, intense distress upon 
exposure to traumatic reminders, depression, emotional 
numbing, alienation and mistrust of nearly everyone, 
difficulty managing anger and rage, sleep disturbance, and 
difficulty with short-term memory and concentration.  It was 
noted that the veteran met the criteria for a diagnosis of 
PTSD at the moderate to severe range on CAPS testing.  A GAF 
score of 48 was assigned.  

During the course of the veteran's hospitalization, his 
treatment consisted of individual and group therapy sessions.  
It was noted that the veteran's employment as a substance 
abuse counselor was very stressful for him, and was likely to 
exacerbate his PTSD symptoms.  Overall, the veteran had 
remained motivated during treatment despite feeling 
overwhelmed by both the intensity of his painful emotions and 
the amount of information that he was trying to process.  His 
mental status examination revealed that he was generally well 
groomed.  He reported an absence of hallucinations or 
delusions.  The examiner also noted that there was an absence 
of homicidal or suicidal ideation throughout the course of 
treatment.  The veteran had successfully completed the CSR 
residential treatment program and had planned to return home, 
where he lived with his wife.  It was recommended that the 
veteran not return to full-time employment, but that he 
return to work as a substance abuse counselor on a part-time 
(three days weekly) basis to determine if he would be able to 
tolerate the stressors associated with this type of work.  
Additionally, it was recommended that mental health 
professionals at his VAMC outpatient treatment program 
monitor the frequency and the severity of his symptoms of 
PTSD and depression on a regular basis.  It was noted that 
the veteran's line of work (substance abuse counselor) was 
very stressful for veterans with a diagnosis of PTSD and that 
it was likely that the veteran's symptoms would be 
exacerbated.  It was the opinion of the CSR staff that the 
veteran should explore other, less stressful, options for 
employment.  

The recent medical evidence shows that the veteran continues 
to experience intrusive thoughts and nightmares about his 
combat experiences in Vietnam.  Recent examination and 
hospitalization reports indicate that the veteran's symptoms 
include anxiety, depression, difficulty with concentration, 
difficulty managing anger and rage, emotional numbness, 
irritability, memory problems, panic attacks, problems with 
impulse control, sleep difficulties, and social isolation.  
He did not actually have hallucinations but did experience 
some form of internal auditory events.  He also did not 
experience delusions but had frequent episodes of 
inappropriate behavior.  Although he has had thoughts of 
violence, killing, and suicidal ideation, he was most 
recently experiencing frequent homicidal ideation.  He was 
not engaged in any obsessive or ritualistic behavior that 
interfered with his routine activities.  He has had frequent 
panic attacks, and experienced depression, a depressed mood, 
and anxiety on an almost daily basis.  He was also 
experiencing a relatively steady increase in, and difficulty 
with impulse control.  His isolation and withdrawal problems 
appeared significant.  The veteran, however, has maintained 
some relationships with his family including his wife and 
grandchildren, even if he has been emotionally detached.  His 
thought process and concentration have been impaired.  It was 
noted in April 1996 that, despite his varied and persistent 
efforts to deal with PTSD, his symptoms were chronic and 
continued to exert profound influence upon every aspect of 
his life to a degree that must be considered debilitating.  
About two years later, in July 1998, his symptoms were noted 
to be significantly affecting his work.  A GAF score of 50 
reflected an increase in the seriousness of his symptoms.  
After a two-month hospitalization ending in December 1998, a 
GAF score of 48 was assigned, and his PTSD was characterized 
in the moderate to severe range.  

With consideration of the most recent medical evidence that 
reflects increased symptomatology, the Board concludes that 
the evidence supports a 70 percent rating on account of 
severe occupational and social impairment.  Accordingly, a 
70 percent rating under the old diagnostic criteria is 
warranted.  This is particularly so given the increase in 
symptoms as noted in recent reports, even to the point of his 
needing inpatient care.

As to whether the veteran's service-connected PTSD rises to 
the level of 100 percent disabling, the Board finds that it 
does not.  The medical evidence does not currently show 
virtual isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, or an inability 
to obtain or retain employment due solely to PTSD.  In fact, 
it was recommended after his hospitalization stay in 
December 1998 that the veteran could return to work.  
Furthermore, he has maintained some relationships with his 
family including his wife and grandchildren.  Even his 
examiners and counselors suggest that the veteran has no 
greater debility than that characterized by moderate to 
"severe" PTSD.

As for whether the veteran might qualify for a 100 percent 
rating under the new criteria, the Board notes that the 
veteran does not experience PTSD symptoms to the level 
required for such a rating.  The evidence reflects that, 
although the veteran's memory loss was increasing, there was 
no indication that he has problems with names of close 
relatives, his own occupation, or his own name.  Also, there 
has been no indication that he is disoriented, or that there 
is a persistent danger of the veteran hurting himself or 
others.  Although he has had difficulties in dealing with 
others, it has not been shown to rise to a level of a 
persistent danger as evidenced by the fact that his 
physicians have recommended that he return to his job on a 
part-time basis as a counselor despite having had angry 
outbursts.  Additionally, although he has impairment in 
thought processes, communication, and past problems with some 
form of hallucinations, he does not have problems to the 
degree required to award a total rating.  He has difficulties 
with daily living, but his problems are not persistent, and 
his personal hygiene has been characterized as good and 
appropriate.  Although his symptoms result in severe 
impairment, his problems do not result in the degree of 
impairment contemplated by the 100 percent rating under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  
Consequently, the Board finds that no more than a 70 percent 
rating is warranted under either the old or new criteria.


ORDER

A 70 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

